 
 
I 
111th CONGRESS
2d Session
H. R. 5016 
IN THE HOUSE OF REPRESENTATIVES 
 
April 14, 2010 
Mr. Bishop of Utah (for himself, Mr. Hastings of Washington, Mr. King of New York, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit the Secretaries of the Interior and Agriculture from taking action on public lands which impede border security on such lands, and for other purposes. 
 
 
1.Prohibition on impeding certain activities of the Secretary of Homeland Security related to border securityOn public lands of the United States, neither the Secretary of the Interior nor the Secretary of Agriculture may impede, prohibit, or restrict activities of the Secretary of Homeland Security to achieve operational control (as defined in section 2(b) of the Secure Fence Act of 2006 (8 U.S.C. 1701 note; Public Law 109–367).  
 
